


EXHIBIT 10.6

 

NEGATIVE PLEDGE AGREEMENT

 

Pledgor:        Hardinge Technology Systems, Inc.

 

Borrower:     Hardinge Inc.

 

Bank:              M&T Bank, a New York banking corporation with its principal
banking office at One M&T Plaza, Buffalo, New York 14203.  Attention: Office of
General Counsel

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, Pledgor and Borrower
hereby agree as follows:

 

1.             Until such time as all Indebtedness has been irrevocably paid in
full, Pledgor will not cause or permit, whether upon the happening of any
contingency or otherwise, any of Pledgor’s assets indicated below (check
appropriate box(es) below):

 

o            all Pledgor’s personal property assets, including, without
limitation, all accounts, chattel paper, investment property, deposit accounts,
documents, equipment, farm products, fixtures, general intangibles (including
intellectual property), instruments, inventory, causes of action (including tort
claims), and all proceeds and products thereof,

 

x   Pledgor’s interest in the real property located at One Hardinge Drive,
Elmira, New York, and/or as more particularly described on the attached Schedule
A,

 

o            certain assets of Pledgor, more particularly described as follows
or on the attached Schedule A:

                                                                                                                                                               ,

 

whether now owned or hereafter acquired, and wherever located (collectively, the
AProperty@), to be transferred or conveyed, or to become subject to any lien,
mortgage, security interest, tax lien, warrant or any other encumbrance, except
in favor of the Bank.

 

2.             “Indebtedness” shall mean either (check appropriate box below):

 

x          any and all indebtedness owed by Borrower to the Bank, whether now
existing or hereafter incurred, of every kind and character, direct or indirect,
and whether such indebtedness is from time to time reduced and thereafter
increased, or entirely extinguished and thereafter reincurred, including,
without limitation:  (i) indebtedness not yet outstanding, but contracted for,
or with respect to which any other commitment by the Bank exists; (ii) all
interest provided in any instrument, document, or agreement which accrues on any
indebtedness until payment of such indebtedness in full; (iii) any credit or
financial accommodations extended by the Bank to Borrower after the commencement
of a bankruptcy proceeding by or against Borrower under Title 11 of the United
States Code, or otherwise, and (iv) any sums owed by Borrower to others which
the Bank has obtained, or may obtain, by assignment or otherwise.

 

o            any and all indebtedness owed by Borrower to the Bank pursuant to a
certain note dated                         , 20        , in the original
principal amount of $                                  , given by Borrower to
the Bank, and any amendments, modifications or replacements thereto.

 

--------------------------------------------------------------------------------


 

3.                                      Borrower understands and acknowledges
that the Bank is relying upon this Agreement as additional security in
connection with the Indebtedness, and that any breach of this Agreement by
Pledgor shall constitute an event of default under the terms of any agreement
evidencing the Indebtedness and Borrower’s obligations for the payment thereof
(collectively, the “Loan Documents”). Upon the breach of this Agreement by
Pledgor, the Bank may take such actions and enforce such remedies as the Bank
may deem necessary or appropriate, under the terms of any Loan Document or
pursuant to applicable law.  Notwithstanding the foregoing, nothing in this
Agreement shall be construed to alter the demand nature of the Indebtedness (if
applicable) or any financial accommodation provided by the Bank to Borrower in
connection therewith.

 

4.                                      All the rights and remedies of the Bank
pursuant to this Agreement and any other document executed by Pledgor or
Borrower shall be cumulative, and no such right or remedy shall be exclusive of
any other such right or remedy.

 

5.                                      Pledgor agrees that the Bank, after the
occurrence of an Event of Default under the Loan Documents, may record this
Agreement in the real property records or other governmental offices wherever
any Property is located.

 

6.                                      If Pledgor and Borrower are not the same
person or entity, then the term “Pledgor”, as used in this Agreement, shall be
deemed to include, individually and collectively, Pledgor and Borrower.

 

WITNESS the due execution hereof as a SEALED instrument, and the delivery hereof
to the Bank this 16th day of December, 2011.

 

HARDINGE TECHNOLOGY SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Richard L. Simons

 

Name:

Richard L. Simons

 

Title:

President

 

 

 

HARDINGE INC.

 

 

 

 

 

By:

/s/ Edward J. Gaio

 

Name:

Edward J. Gaio

 

Title:

Vice President and CFO

 

 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

)

 

 

 

: SS.

COUNTY OF CHEMUNG

)

 

 

On the 16th day of December in the year 2011 before me, the undersigned, a
Notary Public in and for said State, personally appeared RICHARD L. SIMONS
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Nancy L. Curren

 

Notary Public

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

)

 

 

 

: SS.

COUNTY OF CHEMUNG

)

 

 

On the 16th day of December in the year 2011 before me, the undersigned, a
Notary Public in and for said State, personally appeared EDWARD J. GAIO
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Nancy L. Curren

 

Notary Public

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Town of Horseheads

Tax Map Nos. 69.05-2-3.1, 69.05-2-3.4 and a portion of 69.09-4-62

 

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Horseheads, County of
Chemung and State of New York, bounded and described as follows: Beginning at an
iron pin in the easterly line of lands of Erie Railroad Company, which is also
the northwest corner of Lot 194 of Oakwoods Estates Subdivision as said lot is
designated on a map of said Subdivision filed in the Chemung County Clerk’s
Office as Case Map Number 613; thence (1) North 2’ 30’ West along lands of said
Railroad Company a distance of 450.51 feet to a point; thence (2) North 8’ 18’
East, along lands of said Eric Railroad Company distance of 2060.54 feet to a
point; thence (3) South 81 ‘ 42’ East; along the southerly line of lands
conveyed to Village of Horseheads by Ida Slayton and others, by deed recorded in
Chemung County Clerk’s Office in Liber 283 of Deeds at page 496, a distance of
1277.20 feet to a point in the westerly line of the right of way of Delaware,
Lackawanna and Western Railroad Company; thence (4) southeasterly along said
westerly line of the right of way of said Railroad Company a distance of 1040.20
feet along the arc of a curve, to a point of tangency, said curve having a chord
of 1037.77 feet, the bearing of which is South 6’ 29’ East; thence (5) South 1’
40’ East , along the lands of said Delaware, Lackawanna and Western Railroad
Company a distance of 1399.05 feet to an iron pin; thence (6) South 88’ 20’ West
a distance of 690.76 feet to an iron pin at the northeasterly corner of the
aforementioned Oakwoods Estates Subdivision; thence (7) North 81’ 38’ West,
along the northerly line of said Subdivision, a distance of 959.93 feet to the
place of beginning, and containing 87 acres, more or less.

 

EXCEPTING AND RESERVING all that certain tract or parcel of land previously
conveyed by Koppers to the City of Elmira, by deed dated September 24, 1963,
which is recorded or is to be recorded in said County Clerk’s Office, bounded
and described as follows: Beginning at an iron pin in the easterly line of lands
of Eric Railroad Company which is also the Northwest corner of Lot 194 of
Oakwoods Estates Subdivision as said lot is designated on a map of said
Subdivision filed in Chemung County Clerk’s Office as case map 613; thence N 2’
30’ W along the common line of land of said railroad company and the party of
the first part a distance of 450.51 feet to an iron pin; thence N 8’ 18’ E along
said common line of lands a distance of 1,462.6 feet to an iron pin; thence
through lands of the party of the first part the following courses and
distances; S 0’ 2’ E a distance of 1,273 feet to an iron pin; thence S 44’ 23’ W
a distance of 100 feet to an iron pin; thence S 36’ 10’ W a distance of 86.7
feet to an iron pin; thence S 6’ 59’ W a distance of 41.7 feet to an iron pin;
thence S 1’ 34’ W a distance of 101.6 feet to an iron pin; thence S 3’ 39’ E a
distance of 157.73 feet to an iron pin; thence S 30’ 49’ E a distance of 149.55
feet to an iron pin; thence S 81’ 39’ E a distance of 86.75 feet to an iron pin;
thence S 1 ‘ 2’ W a distance of 70.6 feet to an iron pin on the southerly line
of lands of the party of the first part and the northerly line of the
aforementioned Oakwoods Estates Subdivision; thence along the aforementioned
line N 81’ 38’ W a distance of 214.2 feet to the point and place of beginning,
containing 3.7 acres, more or less.

 

BEING the same premises conveyed to Hardinge Brothers, Inc. by deed dated
February 28, 1964 and recorded in the Chemung County Clerk’s Office in Book 562
of Deeds at page 1169.

 

FURTHER EXCEPTING AND RESERVING premises appropriated by the State of New York
and designated as Parcels 120 and 121 on Map No. 112 from P. S. C 17460 Elmira
Heights Elimination Grade Crossing.

 

FURTHER EXPECTING AND RESERVING, premises conveyed to Fairway Spring Co., Inc.
by deed from Hardinge Brothers, Inc. dated April 2, 1974 and recorded in the
Chemung County Clerk’s Office on April 4, 1974 in Liber No. 631 of Deeds at
page 512 and described as follows:

 

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Horseheads, County of
Chemung and State of New York more particularly bounded and described as
follows:

 

--------------------------------------------------------------------------------


 

Commencing at an iron pin which is distant the following courses and distances
from the southwest limit of Hemlock Street as is deadends as shown on Chemung
County Clerk’s Office Case Map 651 termed “Mayfair Plot”, said southwest corner
also being the northwest corner of Lot No. 202 on said map, thence south 11° 00’
00” east a distance of 116.21 feet to a point in the northerly line of the
premises described hereinafter described; thence south 81° 13’ 00” east a
distance of 51.20 feet to an iron pin marking the place of beginning; thence
from the place of beginning south 1° 07’ 03” east a distance of 455.00 feet to
an iron pin; thence south 88° 52’ 57” west a distance of 255.00 feet to an iron
pin; thence north 7° 28’ 01 ” west a distance of 512.54 feet to an iron pin;
thence south 81° 13’ 00” east a distance of 316.40 feet to the iron pin marking
the place of beginning, containing 3.119 acres.

 

ALSO, all that certain piece or parcel of land situated in the Town of
Horseheads, County of Chemung, State of New York, which was conveyed by deed
dated September 19, 1881 from Abram B. Rockwell and wife to the New York,
Lackawanna and Western Railway Company (now by merger Erie-Lackawanna Railroad
Company), recorded in Liber No. 76 at page 585 of Chemung County Deed Records,
excepting therefrom all that portion lying between the northerly line of now or
formerly Oakwood Avenue and the southerly boundary line of the above mentioned
conveyance.

 

Containing 9.95 acres, more or less.

 

ALSO those two certain other parcels or strips of land situated in the Town,
County and State aforesaid, which were conveyed by deed dated June 12, 1882 from
Abram B. Rockwell and wife to the New York, Lackawanna and Western Railway
Company, recorded in Liber No 80 at page 251 of Chemung County Deed Records,
excepting therefrom all that portion of each parcel or strip which lies between
the northerly line of now or formerly Oakwood Avenue and the southerly
boundaries of said parcels or strips.

 

These last mentioned parcels or strips are each six inches in width and adjoin
the easterly and westerly boundary lines of the first mentioned parcel herein
conveyed by said deed dated September 19, 1881.

 

BEING the same premises conveyed to Hardinge Brothers, Inc. by deed from the
Erie- Lackawanna Railroad Company dated July 13, 1966 and recorded in the
Chemung County Clerk’s Office in Liber 576 of Deeds at page 156.

 

ALSO, all that tract or parcel of land situate in the Town of Horseheads, County
of Chemung, State of New York, and more particularly described as follows:
Beginning at the point where the Easterly line of Vermont Avenue intersects with
the Southerly line of the land of Grantor; thence from said point of beginning
through lands of Grantor the following six courses and distances: (1) North 2’
15’ West, 7 feet to a point, (2) North 82’ 45’ East, 150 feet to a point,
(3) North 37’ 0’ East, 35 feet to a point, (4) South 67’ 0’ East, 50 feet to a
point, (5) South 42’ 0’ East, 50 feet to a point, (6) South 5’ 0’ East, 27 feet
to a point in the Southerly boundary line of the lands of Grantor; thence along
the said Southerly boundary line of lands of Grantor South 88’ 20’ West, 162
feet to a point; thence continuing along said Southerly boundary line North 81’
38’ West, 135.21 feet the point and place of beginning, containing .2 acre, more
or less.

 

BEING the same premises conveyed to Hardinge Brothers, Inc. by deed dated
November 21, 1960 and recorded in the Chemung County Clerk’s Office in Liber 539
of Deeds at Page 155.

 

ALSO, all that tract or parcel of land situate in the Town of Horseheads, County
of Chemung and State of New York and more particularly described as follows:

 

BEGINNING at a point on the easterly boundary of lands of Hardinge
Brothers, Inc., N. 01° 22’ 57” W. a distance of 1235.71 feet from an iron pin at
the intersection of said easterly boundary of the northerly boundary of Oakwood
Avenue; thence S. 87° 52’ 29” W., through

 

2

--------------------------------------------------------------------------------


 

the lands of Hardinge Brothers, Inc., to and along the northerly face of
existing plant a total distance of 625.39 feet in a point; thence continuing
through said lands the following three (3) courses and distances: 1) N. 47° 07’
31” W., a distance of 113.14 feet to a point; 2) N. 02° 07’ 31” W., a distance
of 287.00 feet to a point; 3) N. 87° 52’ 29” E., a distance of 76.015 feet to a
point on said easterly boundary of Hardinge Brothers, Inc.; thence S. 01° 22’
57” E., along said easterly boundary, a distance of 367.03 feet to the point or
place of beginning, being 6.311 acres of lands, more or less.

 

BEING a portion of the premises conveyed to the party of the first part by deed
dated 28” day of February, 1969, and recorded in the  Chemung County Clerk’s
Office on the 5th day of March, 1969, in Liber 562 of Deeds at page 1169, and by
a deed dated the 13th of January, 1966, and recorded in the Chemung County
Clerk’s Office on February 28, 1966 in Liber 576 of Deeds, at page 156.

 

ALSO, the free and uninterrupted use, liberty and privilege of and passage in
and over the following described easement for truck and dock access of lands
adjacent to the above described parcel and more particularly described as
follows:

 

COMMENCING at the northeast corner of the above described parcel; thence S. 87°
52’29” W., a distance of 170.50 feet to the point of beginning; thence N. 02°
07’31” W., a distance of 145.00 feet to a point; thence S. 87° 52’29” W., a
distance of 120.00 feet to a point; thence S. 02°07’31” B., a distance of 145.00
feet to a point on the northerly boundary of the above described parcel; thence
N. 87°52’29” E., along said northerly boundary, a distance of 120.00 feet to the
point or place of beginning, being 0.399 Acre or 17,400 square feet of land,
more or less.

 

ALSO, the right of free ingress, egress and regress to and from the grantee
herein, its successors and assigns, its and their tenants, occupiers or
possessors of the above described property and ground and the right to
construct, reconstruct and perpetually maintain water, sewer, gas and electric
lines and other utilities, lines or connections over, under and through the
following described parcel of land:

 

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Horseheads, County of
Chemung and State of New York, and more particularly described as follows:

 

COMMENCING at an iron pin at the intersection of the easterly line of lands now
or formerly of “Leo Smith” (L.292, P.48) and the northerly boundary of Oakwood
Avenue, said pin being shown on Case Map 1277 filed in the Chemung County
Clerk’s office; thence N. 71 ° 05’ 00” E. along the last mentioned highway
boundary, a distance of 7.45 feet to the point of beginning; thence N. 02° 07’
31” W., through the lands of Hardinge Brothers, Inc. to and along the easterly
face of the existing plant building, a total distance of 1283.22 feet to a
point; thence N. 87° 52’ 29” E., a distance of 60.00 feet to a point; thence S.
02° 07’ 31” E., a distance of 1265.12 feet to a point on said northerly boundary
of Oakwood Avenue; thence S. 71° 05’ 00” W., along the last mentioned highway
boundary, a distance of 62.67,feet to the point or place of beginning, being
1.755 Acres or 76,450 square feet of land, more or less.

 

ALSO, the right of access to any right of way for water, sewer and public
utility adjacent to the premises herein conveyed for the purpose of performing
maintenance on said conveyed premises provided that any such access shall in no
way interfere with the use of the rights of way involved. Subject to such
utility easements and rights of way as may be recorded in the Chemung County
Clerk’s office.

 

BEING the same premises conveyed by deed from Hardinge Brothers, Inc. to Chemung
County Industrial Development Agency by deed dated December 1, 1980 and recorded
in the Chemung County Clerk’s Office in Liber 677 of Deeds at page 1080.

 

3

--------------------------------------------------------------------------------


 

Town of Horseheads

Portion of Tax Map No. 69.09-4-62

 

ALL THAT TRACT OR PARCEL OF LAND situate in the Town of Horseheads, County of
Chemung and State of New York bounded and described as follows: Commencing at a
concrete monument set at the intersection of the northerly line of Oakwood
Avenue and the westerly right-of-way limit of Delaware, Lackawanna and Western
Railroad Company; south 71° 05’ west 105.40 feet to an iron pin set in the
southeast corner of a parcel of land deeded to Leo G. Smith by deed recorded in
the Chemung County Clerk’s Office on July 25, 1936 in Liber 292 of Deeds at
page 48; running thence north 26° 37’ west along the easterly line of the parcel
so conveyed to Leo G. Smith 234.80 feet to an iron pin set in the northeast
corner of the parcel so conveyed to Smith; running thence on the same course
(north 26° 37’ west) 90.20 feet to an Iron pin; running thence south 64° 27’
west 278.00 feet to a point in the center of a creek; from thence along the
center of said creek as it now exists the following courses and distances: east
76.00 feet, south 55’ 49’ east 30.00 feet, south 21° 21’ east 167.00 feet, south
43° 39’ east 161.65 feet to a point on the north side of Oakwood Avenue; running
thence south 43° 00’ west along the northerly line of Oakwood Avenue 167.00 feet
to a bolt; running thence north 38° 32’ west along the easterly line of Oakwood
Estates Subdivision 448.68 feet to an iron pin; running thence north 2° 15’ west
along the easterly boundary of Oakwood Estates Subdivision 1203.70 feet to an
iron pin; running thence north 88° 35’ east along the southerly line of lands
deeded to Koppers Company, Inc. by Joel II. Carroll recorded in the Chemung
County Clerk’s Office on October 22, 1953 in Liber 416 of Deeds at page 392,
690.76 feet to an iron pin set in the westerly right-of-way limit of Delaware,
Lackawanna and Western Railroad Company; running thence south 1 ° 25’ east along
the westerly right-of-way limit of the Delaware, Lackawanna and Western Railroad
Company 1223.73 feet to a concrete monument located at the place of beginning.

 

BEING the same premises conveyed to Hardinge Brothers, Inc. by deed dated
July 12, 1954 and recorded in the Chemung County Clerk’s Office in Liber 421 of
Deeds at Page 227.

 

ALSO, ALL THAT TRACT OR PARCEL OF LAND situate in the Town of Horseheads, County
of Chemung and State of New York bounded and described as follows:

 

BEGINNING at a point marking the southwest corner of lands now or formerly of
Hardinge Brothers, Inc. (Liber 500, Page 468), said point also marking the
southwest corner of Lot No. 56 of Case Map 613; thence N 87° 07’ 00” E a
distance of 132.80 feet to an iron pin; thence S 2° 53’ 00” E a distance of
30.00 feet to an iron pin; thence S 87° 07’ 00” W a distance of 132.80 feet to
an iron pin situate in the easterly line of Vermont Avenue; thence N 2° 53’ 00”
W along the easterly line of Vermont Avenue a distance of 30.00 feet to the
point marking the place of beginning. Being shown as the northerly one-half of
Stewart Street as set forth on the survey map by Dennis J. Wieland L.S., dated
August 5, 1994 and designated Job No. 94392-D.

 

Together with an easement for ingress and egress by foot or vehicle over the
following described parcel:

 

ALL THAT TRACT OR PARCEL OF LAND situate in the Town of Horseheads, County of
Chemung and State of New York bounded and described as follows: Beginning at an
iron pin marking the eastern terminus of the centerline of Stewart Street as set
forth on a survey map of Stewart Street by Dennis J. Wieland L.S. dated
August 5, 1994 and designated Job No. 94392-D; thence S 2° 53’ 00” E a distance
of 10.00 feet to a point; thence S 87° 07’ 00” W a distance of 15.00 feet to a
point; thence N 2° 53’ 00” W a distance of 10.00 feet to a point; thence N 87°
07’ 00” E a distance of 15.00 feet to the iron pin marking the place of
beginning.

 

4

--------------------------------------------------------------------------------


 

BEING the same premises conveyed to Hardinge Brothers, Inc. by deed dated
October 4, 1994 and recorded in the Chemung County Clerk’s Office on October 6,
1994 in Fiche 413, Page 148.

 

Town of Horseheads
Tax Map No. 69.04-4-34

 

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Horseheads, County of
Chemung and State of New York and being known as Lots Numbered Fifty-Six (56),
Fifty-Seven (57), Fifty-Eight (58) , Fifty-Nine (59), Sixty (60) and Sixty-One
(61) on a map or plat of Oakwood Estates which is recorded in aforesaid county
as Case Map No 613. Reference is hereby made to aforesaid plat and record for
further description.

 

BEING the same premises conveyed to the Hardinge Brothers, Inc. by deed from
Douglas G. Anderson and wife dated May 19, 1954 and recorded in the Chemung
County Clerk’s Office in Volume 500 of Deeds at Page 468.

 

Town of Horseheads

Tax Map No. 69.09-4-59.1 & 69.09-4-59.2

 

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Horseheads, County of
Chemung and State of New York, bounded and described as follows: Commencing at
an iron pin situate N. 26° 37’ W 234.80 feet from another iron pin set in the
southeast corner of a parcel of land deeded to Leo G. Smith by deed recorded in
the Chemung County Clerk’s office on July 25, 1936 in Liber 292 of Deeds at
page 248; running thence N 26° 37’ W along premises of Hardinge Inc. 90.20 feet
to an iron pin; running thence S 64° 27’ W along a southerly line of Hardinge
Inc. 278 feet to an iron pin situate in the centerline of a creek which pin is
also situate in the southwesterly line of lands of Hardinge Inc.; running thence
along the centerline of a creek and premises of Hardinge Inc, in the following
courses and distances: 1) S 15° 10’ E 76 feet; 2) S 55° 49’ E 30 feet; 3) S 21°
21’ E 167 feet; 4) S 43° 39’ E 161.65 feet to a point situate in the
northwesterly line of Oakwood Avenue, which point is also situate N 43° 0’ E 167
feet from a bolt marking the southeast corner Oakwood Estates Subdivision;
running thence along the northwesterly line of Oakwood Avenue N 43° 0 E 110.10
feet to an iron pin marking the southwest corner of lands so deeded to Leo G.
Smith above referred to; running thence along Smith’s west line N 46° 19’ W
152.60 feet to an iron pin; running thence N 54° 19’ E along Smith’s north line
96.10 feet to an iron pin; running thence N 30° 41’ W along Smith’s west line
130.80 feet to an iron pin; running thence N 64° 27’ E along Smith’s north line
107.0 feet to the iron pin set at the place of beginning.

 

The above described premises are more particularly set forth on a survey map by
Weiler Associated dated May 5, 1995 and designated Job No. 3601.01 and are
bounded and described as follows:

 

ALL THAT TRACT OR PARCEL OF LAND, situate in the Town of Horseheads, County of
Chemung and State of New York, bounded and described as follows: Commencing at a
point situate in the northwesterly line of Oakwood Avenue, at the southernmost
corner of lands now or formerly of Wallis, (L.823, P.16); thence S 43° 00’ 00” W
along the northwesterly line of Oakwood Avenue, a distance of 110.93 feet to a
point situate in the center of a creek; thence along the center of said creek
and along the northeasterly line of premises of Hardinge Inc. the following
courses and distances: (1) N 46° 10’ 31” W a distance of 130.52 feet to a point,
(2) N 23° 43’ 50” W a distance of 97.78 feet to a point (3) N 23° 43’ 50” W a
distance of 99.48 feet to a point, (4) N 26° 33’ 53” W a distance of 48.13 feet,
(5) N 18° 03’ 26” W a distance of 54.23 feet to a point; thence N 64° 27’ 00” E
along the southerly line of lands of Hardinge Inc. a distance of 272.44 feet to
an iron pin; thence S 26° 37’00” E along the westerly line of lands of Hardinge
Inc. a distance of 90.20 feet to a point; thence S 64° 27” 00” W a distance of
107.00 feet to an iron pin; thence S

 

5

--------------------------------------------------------------------------------


 

30° 41’ 00” E a distance of 130.80 feet to an iron pin; thence S 54° 19’ 13” W a
distance of 30.10 feet to an iron pin; thence continuing S 54° 19’ 13” W along
the northerly line of said Wallis, a distance of 66.00 feet to an iron pin;
thence S 45° 41’ 00” E a distance of 152.60 feet to the point situate in the
northwesterly line of Oakwood Avenue marking the place of beginning. Said
premises are shown as parcels A and B on a survey map entitled, “Division of
Lands of William F. and Edith E. Taft, situate in the Town of Horseheads,
Chemung County, New York” by Weiler Associates, dated May 5, 1995 and designated
Job No. 3601.01, a copy of which is attached hereto.

 

BEING the same premises conveyed to Hardinge Brothers, Inc. by deed from Edith
E. Taft dated June 8, 1995 and recorded in the Chemung County Clerk’s Office in
June 8, 1995 in Fiche 482 at Page 0018.

 

EXCEPTING AND RESERVING ALL THAT TRACT OR PARCEL OF LAND situate in the Town of
Horseheads, County of Chemung and State of New York, bounded and described as
follows: Beginning at a point situate in the northwesterly line of Oakwood
Avenue, which point is 526.2 ± feet northeasterly along the northwesterly line
of Oakwood Avenue from the intersection of the northwesterly line of Oakwood
Avenue and the northerly line of Vermont Avenue; thence N 46° 10’ 32” W a
distance of 130.52 feet to a point; thence N 23° 43’ 50” W a distance of 44.69
feet to a point; thence N 54° 19’ 13” E through an iron pin situate at a
distance of 11.79 feet, a total distance of 91.79 feet to an iron pin; thence S
47° 08’ 52” E a distance of 153.54 feet to a point situate in the northwesterly
line of Oakwood Avenue; thence S 43° 00’ 00” W along the northwesterly line of
Oakwood Avenue a distance of 109.93 feet to the point marking the place of
beginning. Said premises are designated as Parcel B on the attached survey map
entitled “Division of Lands of Hardinge Technology Systems, Inc., Town of
Horseheads, Chemung County, New York” by Weiler Associates, dated November 15,
2007, designated Job No. 14097.

 

ALSO, EXCEPTING AND RESERVING ALL THAT TRACT OR PARCEL OF LAND situate in the
Town of Horseheads, County of Chemung and State of New York, bounded and
described as follows: Beginning at a point situate in the northwesterly line of
Oakwood Avenue which point is 636.13 ± feet northeasterly along the
northwesterly line of Oakwood Avenue from the intersection of the northwesterly
line of Oakwood Avenue and the northerly line of Vermont Avenue; thence N 47°
08’ 52” W a distance of 153.54 feet to an iron pin; thence N 54° 19’ 13” E a
distance of 5.00 feet to an iron pin; thence S 45° 41’ 00” E a distance of
152.60 to a point situate in the northwesterly line of Oakwood Avenue; thence S
43° 00’ 00” W a distance of 1.00 feet to the point marking the place of
beginning. The premises are designated as Parcel C on a survey map entitled
“Division of Lands of Hardinge Technology Systems Inc., Town of Horseheads,
Chemung County, New York” by Weiler Associates dated November 15, 2007,
designated Job No. 14097.

 

Town of Horseheads

Tax Map No. 69.10-2-67

 

ALL THAT TRACT OR PARCEL OF LAND situate in the Town of Horseheads, County of
Chemung and State of New York, and being known as Lots No. One Hundred Forty Two
(142) and No. One Hundred Forty Three (143) on a map or plat of Fairview,
Addition #2, which is recorded in aforesaid County as Case Map 583. Reference is
hereby made to aforesaid plat and record for further description.

 

EXCEPTING: ALL THAT TRACT OR PARCEL OF LAND situate in the Town of Horseheads,
County of Chemung and State of New York bounded and described as follows:
Beginning at a PK nail set in the westerly line of Grand Central Avenue at the
intersection of the westerly line of Grand central Avenue with the southerly
line of Oakwood Avenue, which PK Nail also represents the northeast corner of
Lot 143 as shown on a map recorded in the Chemung County Clerks’s Office as Case
Map No. 583; thence running S 6° 23’ 00” W along the westerly line of Grand
Central Avenue a distance of 49.21 feet to an iron pin set; thence running N 83°
20’ 46” W a distance of 162.17 feet to an iron pin set in the southerly

 

6

--------------------------------------------------------------------------------


 

line of Oakwood Avenue; thence running N 79° 45’ 00” E along the southerly line
of Oakwood Avenue a distance of 169.25 feet to the PK nail marking the place of
beginning. Being shown as Lot “B” on the attached map entitled “Map of Proposed
Lot “B”, Being Part of the Lands of Hardinge Inc.” by Daniel L. Walter, Licensed
Land Surveyor dated 12/97 and designated Job No. 96.050 Ex.

 

ALSO EXCEPTING a ten foot wide perpetual utility easement adjoining the above
described property on the south for the following  purposes: to construct,
reconstruct, extend, operate and inspect, maintain, and remove at its pleasures,
above and below ground utilities as deemed fit by the Grantee within the
following described parcel of land: ALL THAT TRACT OR PARCEL OF LAND situate in
the Town of Horseheads, County of Chemung and State of New York bounded and
described as follows: Beginning at the iron pin situate in the westerly line of
Grand Central Avenue which iron pin marks the southeast corner of the above
described parcel of land; thence running S 06° 23’ 00” W along the westerly line
of Grand Central Avenue a distance of 10.00 feet to a point; thence N 83° 20’
46” W a distance of approximately 163 +/- feet to a point situate in the
westerly line of Lot No. 143 of Case Map #583; thence N 02° 07’ 00” W a distance
of 10.00 +/- feet to an iron pin situate in the southerly line of Oakwood
Avenue; thence S 83° 20’ 46” E a distance 162.17 feet to the iron pin marking
the place of beginning. Being depicted as a 10’ Utility Easement on the
aforementioned map by Daniel L. Walter.

 

TOGETHER with the right to the use of the ground located within said ten foot
utility easement provided that such use will not interfere with or obstruct the
grantee’s use of said easement and shall not disturb the grade of said ground as
it now exists.

 

Town of Horseheads

Tax Map No. 69.10-2-25

 

ALL THAT TRACT OR PARCEL OF LAND situate in the Town of Horseheads, County of
Chemung and State of New York bounded and described as follows: Beginning at an
iron pin standing at the northwest corner of Rockwell Avenue and Oakwood Avenue
as laid down on a plot of lots known as Fairview No. 2 a map of which is filed
in the Chemung County Clerk’s Office as Case Map No. 583 and running as the
magnetic needle pointed in the year 1918 N. 1° 51’ E. along the west line of
said Rockwell Avenue 98.8 feet to an iron pin; thence N. 88° 09’ W. 104.77 feet
to an iron pin standing in the east right of way line of the D. L. & W.
Railroad; thence S. 2° 08’ E. along the east right of way line of the said D.
L. & W. Railroad 119.71 feet to an iron pin standing in the north line of said
Oakwood Avenue 98.64 feet to the place of beginning; being the southerly portion
of lots 148 and 149 as laid down on a plot of lots known as Fairview No. 2, a
map of which is filed in the Chemung County Clerk’s Office as Case Map 583.
Subject to the restrictions of record.

 

BEING the same premises conveyed to Hardinge Brothers, Inc. by deed recorded in
the Chemung County Clerk’s office on May 19, 1999 in Fiche 1028. Page 368.

 

7

--------------------------------------------------------------------------------
